DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority

3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-5, 8, 9, 12, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by the publication “An unprecedented c-oriented DDR@MWW zeolite hybrid membrane: new insights into H2-permselectivities via six membered-ring pores” (hereinafter “the Jang et al. publication”).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The Examiner notes that the publication names two co-authors who are listed as the joint inventors of the instant application. However, the publication names an additional 11 co-authors who are not named as joint inventors. It is therefore not readily apparent that the publication represents the work of the instant joint inventors or was obtained from the instant joint inventors.

	With regard to claims 1, 2 and 5, the Jang et al. publication discloses a MWW/DDR type gas separation membrane comprising at least one MWW type zeolite (MCM-22) and at least one DDR type zeolite (ZSM-58), wherein the DDR type zeolite (ZSM-58) is disposed on the MWW type zeolite (MCM-22), wherein at least the DDR type zeolite is epitaxially grown, wherein each of the MWW type zeolite and the DDR type zeolite independently constitute a layer, wherein a layer of the MWW type zeolite (seed layer) and a layer of the DDR type zeolite are vertically and repeatedly stacked alternatively with each other, and wherein the DDR type zeolite is epitaxially grown on the MWW type zeolite using hydrothermal synthesis under a first condition at the abstract and page 14072, second column, second paragraph to page 14076, first column, second paragraph.

	With regard to claims 3 and 4, the Jang et al. publication discloses the MWW type zeolite (MCM-22) having a molar ratio reference value of 1:.03 (100:3) and the DDR type zeolite having a molar ratio reference value of 100:0 at page 2, line 3 to page 3, line 14 of the Electronic Supplementary Information.
The prior art is seen as disclosing specific examples lying with the claimed ranges. Therefore, the limitations are seen as being anticipated. See MPEP 2131.03(I).

With regard to claim 8, the Jang et al. publication discloses the gas separation membrane separating carbon dioxide from a gas mixture (e.g. carbon dioxide and nitrogen or methane) at the abstract.

With regard to claims 9 and 12, the Jang et al. publication discloses a method for preparing a gas separation membrane comprising a first zeolite formation step of forming a first zeolite including providing a first zeolite precursor solution containing a first structure directing agent (hexamethylimine) and a first raw material (NaOH and sodium aluminate), performing a first hydrothermal synthesis on the first zeolite precursor solution to form a first zeolite (MCM-22) in the form of a plurality of first zeolite particles, and depositing the plurality of first zeolite particles on a porous support, a second zeolite formation step of forming a second zeolite including providing a second zeolite precursor solution containing a second structure directing agent (1-adamantylamine or ethylenediamine) and a second raw material (fumed silica), applying the second zeolite precursor solution on the plurality of first zeolite particles, and performing second hydrothermal synthesis on the second zeolite precursor solution to form the second zeolite (ZSM-58) on the plurality of first zeolite particles, wherein each of the first and second raw materials includes Si, and wherein the second zeolite is epitaxially grown on the first zeolite at the abstract, page 14072, second column, second paragraph to page 14076, first column, second paragraph, and page 2, line 3 to page 3, line 14 of the Electronic Supplementary Information.

With regard to claim 13, the Jang et al. publication discloses the support comprising alpha-alumina at Fig. 1(e).

	With regard to claim 16, the Jang et al. publication discloses each of the first and second zeolite formation steps individually including calcining each of the first and second zeolites by heating at a temperature of 550 0C at aa temperature ramp rate of 0.5 0C/min for 12 hours at page 2, line 3 to page 3, line 14 of the Electronic Supplementary Information.
The prior art is seen as disclosing specific examples lying with the claimed ranges. Therefore, the limitations are seen as being anticipated. See MPEP 2131.03(I).

With regard to claim 17, the Jang et al. publication discloses performing rapid thermal treating on the first and second zeolites and the second zeolite formation step for 1 minute at 1000 0C at page 4, lines 13-22 of the Electronic Supplementary Information.
The prior art is seen as disclosing specific examples lying with the claimed ranges. Therefore, the limitations are seen as being anticipated. See MPEP 2131.03(I).

6.	Claims 9, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the publication “An Hetero-Epitaxially Grown Zeolite Membrane” (hereinafter “the Jeong et al. publication”).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The Examiner notes that the publication names two co-authors who are listed as the joint inventors of the instant application. However, the publication names an additional 6 co-authors who are not named as joint inventors. It is therefore not readily apparent that the publication represents the work of the instant joint inventors or was obtained from the instant joint inventors.

With regard to claims 9 and 12, the Jeong et al. publication discloses a method for preparing a gas separation membrane comprising a first zeolite formation step of forming a first zeolite including providing a first zeolite precursor solution containing a first structure directing agent (TMAdaOH) and a first raw material (NaOH, colloidal silica, and aluminum hydroxide), performing a first hydrothermal synthesis on the first zeolite precursor solution to form a first zeolite (SSZ-13) in the form of a plurality of first zeolite particles, and depositing the plurality of first zeolite particles on a porous support, a second zeolite formation step of forming a second zeolite including providing a second zeolite precursor solution containing a second structure directing agent (methyltropinium iodide, a methyltropinium salt) and a second raw material (colloidal silica), applying the second zeolite precursor solution on the plurality of first zeolite particles, and performing second hydrothermal synthesis on the second zeolite precursor solution to form the second zeolite (ZSM-58) on the plurality of first zeolite particles, wherein each of the first and second raw materials includes Si, and wherein the second zeolite is epitaxially grown on the first zeolite at the abstract and Sections S1.1 to S1.4 of the Supporting Information.

With regard to claim 13, the Jeong et al. publication discloses the support comprising alpha-alumina at Section S1.2 of the Supporting Information.

7.	Claims 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the publication “Synthesis of highly c-oriented AFI membranes by epitaxial growth” (hereinafter “the Hu et al. publication”).

With regard to claim 9, the Hu et al. publication discloses a method for preparing a gas separation membrane comprising a first zeolite formation step of forming a first zeolite including providing a first zeolite precursor solution containing a first structure directing agent (triethylamine) and a first raw material (H3PO4, pseudoboehmite, and silica), performing a first hydrothermal synthesis on the first zeolite precursor solution to form a first zeolite (SAPO-5) in the form of a plurality of first zeolite particles, and depositing the plurality of first zeolite particles on a porous support, a second zeolite formation step of forming a second zeolite including providing a second zeolite precursor solution containing a second structure directing agent (triethylamine) and a second raw material (aluminum isoproxide, H3PO4), applying the second zeolite precursor solution on the plurality of first zeolite particles, and performing second hydrothermal synthesis on the second zeolite precursor solution to form the second zeolite (AlPO-5) on the plurality of first zeolite particles, wherein each of the first and second raw materials includes Al, and wherein the second zeolite is epitaxially grown on the first zeolite at the abstract, Fig. 1, and Sections 2.1 to 2.4.

With regard to claim 13, the Hu et al. publication discloses the support comprising glass or silicon at Section 2.2, the last paragraph.

8.	Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. (US 6,037,292).
Lai et al. discloses a method for preparing a gas separation membrane comprising a first zeolite formation step of forming a first zeolite including providing a first zeolite precursor solution containing a first structure directing agent (TPABr) and a first raw material (NaOH and silica), performing a first hydrothermal synthesis on the first zeolite precursor solution to form a first zeolite (silicalite) in the form of a plurality of first zeolite particles, and depositing the plurality of first zeolite particles on a porous support, a second zeolite formation step of forming a second zeolite including providing a second zeolite precursor solution containing a second structure directing agent (TPABr) and a second raw material (NaOH, silica, AlNO3), applying the second zeolite precursor solution on the plurality of first zeolite particles, and performing second hydrothermal synthesis on the second zeolite precursor solution to form the second zeolite (ZSM-5) on the plurality of first zeolite particles, wherein each of the first and second raw materials includes Si, and wherein the second zeolite is epitaxially grown on the first zeolite at the abstract, Figs. 1-10, and col. 7, lines 15-67.

Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 6, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the publication “An unprecedented c-oriented DDR@MWW zeolite hybrid membrane: new insights into H2-permselectivities via six membered-ring pores” (hereinafter “the Jang et al. publication”).

	With regard to claim 6, the Jang et al. publication discloses the DDR type zeolite being disposed on the MWW type zeolite, and the MWW type zeolite being composed of a group of a plurality of MWW type zeolite particles (seed particles), wherein each of the MWW type zeolite particles has an average size of about 1 µm at Fig. 1(a) and Figs. S2a and S6 at pages 13 and 18 of the Electronic Supplementary Information.
	The prior art range of about 1 µm is seen as overlapping the instantly claimed range of 10nm to 1 µm. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claim 7, the Jang et al. publication discloses the hydrothermal synthesis being carried out at 1, 2 or 3 days at a temperature of 160 0C at page 3, lines 3-14 of the Electronic Supplementary Information.
The prior art is seen as disclosing specific examples lying with the claimed ranges. Therefore, the limitations are seen as being anticipated. See MPEP 2131.03(I).

With regard to claims 10 and 11, the Jang et al. publication discloses the particles of the first zeolite having an average size of about 1 µm (see Fig. 1(a) and Figs. S2a and S6 at pages 13 and 18 of the Electronic Supplementary Information), wherein a molar ratio concentration of Si, Al, the first structure directing agent and solvent in the first precursor solution being 1 : 0.03 : 0.8 : 13.1 (100: 3 : 80: 1310), and a molar ratio concentration of Si, Al, the second structure directing agent and solvent in the second precursor solution being 100 : 0 : 159 (9 + 150) : 4000 at Fig. 1(a), Figs. S2a and S6 at pages 13 and 18 of the Electronic Supplementary Information, and page 2, line 3 to page 3, line 14 of the Electronic Supplementary Information.
The prior art is seen as disclosing specific examples lying with the claimed ranges for the molar ratios. Therefore, the limitations are seen as being anticipated. See MPEP 2131.03(I).
The prior art range of about 1 µm is seen as overlapping the instantly claimed ranges of 10 nm to 1 µm and 0.1 µm to 10 µm. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

11.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the publication “An Hetero-Epitaxially Grown Zeolite Membrane” (hereinafter “the Jeong et al. publication”).

With regard to claims 10 and 11, the Jeong et al. publication discloses the particles of the first zeolite having an average size of 230 nm +/- 70 nm (see page 18655, first column, last paragraph and Fig. S1 of the Supporting Information), wherein a molar ratio concentration of Si, Al, the first structure directing agent and solvent in the first precursor solution being 100: 5 : 20: 1600), and a molar ratio concentration of Si, Al, the second structure directing agent and solvent in the second precursor solution being 70 : 0 : 17.5 : 2800 (100 : 0 : 25 : 4000) at page 18655, first column, last paragraph and Fig. S1 and Sections S1.1 to S1.4 of the Supporting Information
The prior art is seen as disclosing specific examples lying with the claimed ranges for the molar ratios. Therefore, the limitations are seen as being anticipated. See MPEP 2131.03(I).
The prior art range of 230 nm +/- 70 nm is seen as overlapping the instantly claimed ranges of 10 nm to 1 µm and 0.1 µm to 10 µm. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

12.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over either the publication “An Hetero-Epitaxially Grown Zeolite Membrane” (hereinafter “the Jeong et al. publication”), the publication “Synthesis of highly c-oriented AFI membranes by epitaxial growth”” (hereinafter “the Hu et al. publication”), or Lai et al. (US 6,037,292), in view of Tsapatsis et al. (US 2012/0148828 A1).
The Jeong et al. publication, the Hu et al. publication, and Lai et al. do not teach rapid thermal processing.
Tsapatsis et al. discloses rapid thermal processing of zeolite membranes at 300-800 0C for 1 minute to reduce grain boundaries and other defects to improve separation performance at the abstract and paragraphs [0028] and [0030].
It would have been obvious to one of ordinary skill in the art to incorporate the rapid thermal processing of Tsapatsis et al. into the methods of the Jeong et al. publication, the Hu et al. publication, or Lai et al. to reduce grain boundaries and other defects to improve separation performance, as suggested by Tsapatsis et al. at paragraph [0030].

Allowable Subject Matter

13.	Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

14.	The following is a statement of reasons for the indication of allowable subject matter:

The publication “Synthesis of highly c-oriented AFI membranes by epitaxial growth” (hereinafter “the Hu et al. publication”) discloses covering the first zeolite particles with a surface modification comprising 3-chloropropyl trimethoxysilane at Section 2.1.
The prior art made of record does not teach or fairly suggest the method of claim 14 comprising the recited buffer formation step including providing the recited buffer precursor solution and performing a third hydrothermal synthesis on the buffer precursor solution to from the buffer on the first zeolite.

Conclusion

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
November 30, 2022